Filed 5/20/22 P. v. Hanson CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




    THE PEOPLE,                                                                                C093377

                    Plaintiff and Respondent,                                      (Super. Ct. No. 00F01901)

           v.

    LIONEL HANSON,

                    Defendant and Appellant.




         In 2001, a jury found defendant Lionel Hanson guilty of second degree attempted
murder (Pen. Code, §§ 664/187)1 and assault with a firearm (§ 245, subd. (a)(2)). The
jury also found true the allegation that during the commission of the attempted murder,
defendant personally discharged a firearm resulting in great bodily injury to his victim




1   Undesignated statutory references are to the Penal Code.

                                                             1
(§ 12022.53, subd. (d)). In an unpublished opinion, we affirmed the conviction and
sentence on appeal. (People v. Hanson (Nov. 13, 2003, C039008) [nonpub. opn.].)2
       In 2020, defendant sought resentencing pursuant to section 1170.95. After
appointing counsel, the trial court denied defendant’s petition without issuing an order to
show cause. The trial court found defendant failed to state a prima facie case because
section 1170.95 did not apply to convictions for attempted murder.
       Defendant timely appealed. In October 2021, while this case was pending, the
Legislature passed Senate Bill No. 775 (2021-2022 Reg. Sess.), which, among other
things, amended or clarified the language of section 1170.95 to include “attempted
murder under the natural and probable consequences doctrine . . . .” (Stats. 2021, ch.
551, § 2.) The People nevertheless continue to argue defendant is not eligible for relief
because he was the actual perpetrator of the crime, convicted on a theory of express
malice. We agree and affirm the trial court’s ruling.
                                     BACKGROUND
       On July 20, 1999, defendant got into a verbal altercation with Jasmine A.
(People v. Hanson, supra, C039008.) Jasmine ran from defendant and he “gave chase.”
(Ibid.) When defendant caught up with Jasmine, she turned around and he “struck her on
the nose with a gun, causing her to fall.” (Ibid.) Defendant then “shot Jasmine in the
face, neck[,] and shoulder. Jasmine managed to run away and was taken to a hospital.
The wounds were through-and-through, causing six holes in Jasmine, all of which were
life threatening.” (Ibid.)
       At defendant’s trial, the jury was instructed that defendant could be found guilty of
attempted murder only if he acted with the specific intent to kill Jasmine when he shot
her. The jury also was instructed on the lesser included offense of attempted voluntary



2 On the court’s own motion, we take judicial notice of our prior unpublished opinion.
(Evid. Code, §§ 452, 459.)

                                             2
manslaughter. Ultimately, the jury found defendant guilty of attempted murder
(§§ 664/187), as well as assault with a firearm (§ 245, subd. (a)(2)).3 (People v. Hanson,
supra, C039008.) Relative to the attempted murder conviction, the jury also found true
the allegation that, during the commission of the crime, defendant personally discharged
a firearm resulting in great bodily injury to the victim (§ 12022.53, subd. (d)). (People v.
Hanson, supra, C039008.) The trial court sentenced defendant to 25 years to life, plus a
determinate term of nine years, in state prison. (Ibid.)
       In June 2020, defendant filed a petition for resentencing pursuant to section
1170.95. The trial court appointed counsel, the People responded to the petition, and
defendant filed a reply. After reviewing the record of defendant’s conviction, the trial
court denied defendant’s petition without issuing an order to show cause. The court
explained that attempted murder was not included within section 1170.95. Thus,
defendant “was not convicted of any crime for which . . . section 1170.95 provides
relief . . . .” Thus, the court concluded, the record demonstrated as a matter of law that
defendant was not eligible for relief, and no evidentiary hearing was required.
                                       DISCUSSION
       Senate Bill No. 1437 (2017-2018 Reg. Sess.) amended “the felony murder rule
and the natural and probable consequences doctrine, as it relates to murder, to ensure that
murder liability is not imposed on a person who is not the actual killer, did not act with
the intent to kill, or was not a major participant in the underlying felony who acted with
reckless indifference to human life.” (Stats. 2018, ch. 1015, § 1, subd. (f).)
       Senate Bill No. 1437 amended section 188, which defines malice, and section 189,
which defines the degrees of murder to address felony-murder liability. (Stats. 2018, ch.
1015, §§ 2, 3.) It also added section 1170.95, which provides a procedure by which those



3 The jury found defendant guilty of other crimes as well, none of them relevant here.
(People v. Hanson, supra, C039008.)

                                              3
convicted of murder premised on either a felony murder or natural and probable
consequences theory can petition for retroactive relief, if the changes in the law would
affect their previously sustained convictions; that is, if “[t]he petitioner could not be
convicted of first or second degree murder because of changes to Section 188 or 189
made effective January 1, 2019.” (Stats. 2018, ch. 1015, § 4; former § 1170.95, subd.
(a)(3).)
       Senate Bill No. 775, which became effective on January 1, 2022, clarifies that the
petition process under section 1170.95 includes individuals convicted of “attempted
murder . . . under the natural and probable consequences doctrine.” (Stats. 2021, ch. 551,
§ 2, subd. (a); § 1170.95, subd. (a).)
       Defendant now contends he is entitled to relief because he was convicted of
attempted murder under the natural and probable consequences doctrine. The record of
conviction, however, belies his contention.
       It is undisputed that defendant was the actual perpetrator of the attempted murder,
shooting his victim six times after hitting her in the face with his gun. (People v. Hanson,
supra, C039008.) In addition, the jury was instructed that, in order to find defendant
guilty of attempted murder, they were required to find that when he shot Jasmine,
defendant acted with the “specific intent to kill” her. Nothing in the record even suggests
defendant was convicted on a theory of imputed malice. As a result, defendant does not
fall within section 1170.95’s resentencing provision; he still could be convicted of
attempted murder despite the changes made to section 188. (See § 1170.95, subd. (a).)
       That the trial court found defendant ineligible for relief only because he was
convicted of attempted murder, and the statute has since been clarified to include
convictions for attempted murder, is of no moment. A correct decision will not be
reversed on appeal merely because it is given for what is now the wrong reason. If the
decision is correct for any reason, it must be affirmed. (See People v. Zapien (1993)
4 Cal.4th 929, 976.)

                                               4
                                     DISPOSITION
      The trial court’s postjudgment order denying defendant’s petition for resentencing
under section 1170.95 is affirmed.



                                                   \s\
                                               BLEASE, Acting P. J.



We concur:



    \s\
RENNER, J.



    \s\
KRAUSE, J.




                                           5